Citation Nr: 1536944	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  09-42 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date earlier than August 1, 2007, for the award of service connection for Guillain-Barre syndrome, and the residuals thereof, to include on the basis of clear and unmistakable error (CUE) in a May 11, 1983 RO rating decision.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served in the Minnesota Air National Guard.  On October 14, 1979, he was serving on a period of inactive duty training. 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009 rating decision in which the RO, inter alia, declined to revise the August 1, 2007, effective date for the award of service connection for Guillain-Barre syndrome, and residuals thereof, established in prior rating decisions in March and May 2009, to include on the basis of CUE.  In September 2009, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month. 

In April 2011, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  During the April 2011 Board hearing, the appellant submitted additional evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence was accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2015). 

In an August 2011 decision, the Board denied entitlement to an effective date earlier than August 1, 2007, for the award of service connection for Guillain-Barre syndrome, and the residuals thereof.  In so finding, the Board determined that a May 11, 1983 rating decision in which the RO previously denied service connection for Guillain-Barre syndrome did not involve CUE.  

The Veteran appealed the August 2011 Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a single-judge Memorandum Decision issued in February 2013, the Court vacated the August 2011 Board decision and remanded the matter to the Board. 

In a February 2014 decision, the Board again denied the claim on appeal.  The Veteran, in turn, appealed the Board's denial to the Court.  By Order dated in March 2015, the Court granted a Joint Motion filed by counsel for the Veteran and counsel for the VA Secretary, vacating the Board's decision, and remanding the matter to the Board for further proceedings consistent with the Joint Motion. 

For purposes of clarification, the Board observes that initially, the Veteran was represented by The American Legion.  In May 2008, during the pendency of the claim on appeal, the Veteran granted a power-of-attorney in favor of the Minnesota Department of Veterans Affairs (MDVA), who submitted written argument on his behalf, and represented him during the Board hearing.  In June 2013, the Veteran appointed private attorney Daniel G. Krasnegor to represent him for purposes of the appeal of the August 2011 Board decision.  The Board has recognizes the change in representation.

This appeal is now being processed utilizing the paper, electronic Veterans Benefit Management System (VBMS) and Virtual VA claims processing systems. 

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

In light of points raised in the Joint Motion, the Board finds that further AOJ action on the claim on appeal is warranted.

By way of background, the Veteran's initial application for service connection for Guillain-Barre syndrome was received on April 13, 1982.  An August 1982 VA examination confirmed the prior in-service assessment that the Veteran had developed Guillain-Barre syndrome as a result of an influenza immunization.  

In a May 11, 1983 rating decision, the RO, inter alia, denied service connection for Guillain-Barre syndrome on grounds that the disability was not the result of an "injury" under the provisions of the then-current version of 38 U.S.C.A. § 101(24) (which provided, in effect, that persons serving on inactive duty training could compensated for disability or death arising from "injury" (but not "disease") incurred or aggravated in the line of duty).  The Veteran filed a NOD in March 1984, and a SOC was issued on April 24, 1984.  Thereafter, the Veteran submitted a VA Form 1-9, dated June 18, 1984, and received on June 20, 1984, on which he requested a 45 day extension of time in which to file substantive appeal.  The Veteran explained that he had been away from home and had not had an opportunity to contact his representative regarding the preparation of a substantive appeal.  Importantly, the VA Form 1-9 was dated-stamped "Appeal Recorded Date" with a handwritten date of July 26, 1984.  

Subsequently, the file contains a deferred or confirmed rating decision form dated on July 31, 1984, requesting that the Veteran be informed that: his substantive appeal was not timely filed; the appeal period had expired; and that to reopen the claim he must submit new and material evidence.  On November 14, 1984, the RO issued correspondence to the Veteran specifically indicating that it was regarding his June 18, 1984 correspondence.  Therein, he was informed that: his substantive appeal was not timely filed; the appeal period had expired; and that to reopen the claim he must submit new and material evidence.  Ultimately, the appeal was closed as untimely.

In the Joint Motion, the parties stated that the Board failed to acknowledge in its decision that the RO had dated stamped the VA Form 1-9 with "Appeal Recorded."  The parties continued that it was unclear whether the RO had initially determined that this document was a valid substantive appeal, before it was found to be untimely in the July 31, 1984 Deferred or Confirmed Rating Decision, that the Veteran had not timely filed a VA Form 9 and thus, his appeal period had expired.   Accordingly, the parties found that a remand was warranted for the Board to consider whether based upon all the evidence of record, the RO initially determined that the June 1984 VA Form 1-9 constituted a valid substantive appeal, and thus, the Veteran's claim remained pending at that time.  

Accordingly, the Board finds that a remand is needed so that the AOJ can provide additional information concerning the procedures for accepting a timely substantive appeal.  In this regard, an explanation is needed as to what the date-stamp "Appeal Recorded" signifies and if it means that the appeal was initially accepted as timely, further explanation is required as to why the AOJ subsequently determined that the appeal was not timely filed.  Notably, as resolution of these matters could potentially affect adjudicative determinations as to the finality of the prior denial (and, possibly rendering moot the claim of CUE in the 1983 decision), a remand is necessary before the Board can proceed with further adjudication of the claim.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Clearly explain the procedures for accepting a timely substantive appeal.  In this regard, clearly explain whether the date-stamp "Appeal Recorded," on the June 20, 1984 VA Form 1-9 means that such form was initially accepted as a timely substantive appeal, and if the appeal was initially accepted as timely, clarify why it was subsequently determined that the appeal was not timely filed.  A comprehensive explanation of the reasons and bases should be prepared and incorporated into the electronic record.  

2.  To help avoid future remand, ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completing the requested action, and accomplishing any other necessary action, adjudicate the  claim on appeal in light of all pertinent evidence and legal authority. 

4.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, along with recitation of the pertinent law and regulations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


